DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,930,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the claims contained in U.S. Patent No. 10,930,021 B2.
The following table illustrates the conflicting claim pairs:
Instant App.
1
2
3
4
5
6
7
8
9
US Patent 10,930,021
1
2
3
4
5
6
7
8
9

	
The following table illustrates the limitations of claim 1 of the instant application when compared against the limitations of claim 1 of U.S. Patent No. 10,930,021 B2: 
Instant Application – Claim 1
U.S. Patent No. 10,930,021 B2 – Claim 1
A method comprising, by one or more computing devices:
A method comprising, by one or more computing devices: 





receiving, in the color-selection design interface, a user input identifying a start point of a color map path and an end point of the color map path; 

calculating paths between the start point and the end point in the color space element; 
constraining the calculated paths by at least removing one or more of the paths that do not traverse color representations comprising uniform transitions between one or more of lightness, chroma and hue;
constraining the calculated paths by at least removing one or more of the paths that do not traverse color representations comprising uniform transitions between one or more of lightness, chroma, and hue; 
selecting, from the constrained calculated paths, the color map path;
selecting, from the constrained calculated paths, the color map path;

drawing the color map path within the color space element between the start point and the end point; 
selecting, from the color space, a color gradient having a first color corresponding to the start point of the color map path within the color space, a second color corresponding to the end point of the color map path within the color space, and additional colors corresponding to additional points along the color map path within the color space, 
selecting, from the color space, a color gradient having a first color corresponding to the start point of the color map path within the color space element, a second color corresponding to the end point of the color map path within the color space element, and additional colors corresponding to additional points along the color map path within the color space element, 
wherein the color gradient traverses color representations comprising uniform transitions between the one or more of lightnss, chroma, and hue;
wherein the color gradient traverses color representations comprising uniform transitions between the one or more of lightness, chroma, and hue; 
generating, based on the color gradient, a color map for visually representing target data values by at least mapping the first color to a minimum data value for a range of data values, the second color to a maximum data value for the range of data values, and the additional colors, respectively, to data values indicated by the range of data values; and
generating, based on the color gradient, a color map for visually representing target data values by at least mapping the first color to a minimum data value for a range of data values, the second color to a maximum data value for the range of data values, and the additional colors, respectively, to data values indicated by the range of data values; and 
providing the color map to the computing device or application.
providing the color map to the computing device or application.




Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 10,930,021 B2 in view of MPL Colormaps (https://bids.github.io/colormap/ published at least as of Jun. 13, 2015, and including Smith, et al., “A Better Default Colormap for Matplotlib | SciPy 2015 | Nathaniel Smith and Stéfan van der Walt”, video time 19:08, also published at https://www.youtube.com/watch?time_continue=25&v=xAoljeRJ3lU&feature=emb_logo). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are obvious based on the claims contained in U.S. Patent No. 10,930,021 B2 in view of  the teachings of 
The following table illustrates the conflicting claim pairs:
Instant App.
10
11
12
13
14
15
16
17
18
19
20
US Patent 10,930,021
10
11
12
13
14
15
16
18
19
20
17


The following table illustrates the limitations of claim 10 of the instant application when compared against the limitations of claim 10 of U.S. Patent No. 10,930,021 B2: 
Instant Application – Claim 10
U.S. Patent No. 10,930,021 B2 – Claim 10
A system comprising:
A system comprising: 
one or more processing devices; and
one or more processing devices; and 
a non-transitory computer-readable medium communicatively coupled to the one or more processing devices and storing instructions, wherein the one or more processing devices are configured to execute the instructions and thereby perform operations comprising:
a non-transitory computer-readable medium communicatively coupled to the one or more processing devices and storing instructions, wherein the one or more processing devices are configured to execute the instructions and thereby perform operations comprising: 


receiving a user input identifying a start point of a color map path and an end point of the 


receiving, in the color-selection design interface, a user input identifying a start point of a color map path and an end point of a color map path; 

calculating paths between the start point and the end point in the color space element; 
constraining the calculated paths by at least removing one or more of the paths that do not traverse color representations comprising uniform transitions between one or more of lightness, chroma, and hue;
constraining the calculated paths by at least removing one or more of the paths that do not traverse color representations comprising uniform transitions between one or more of lightness, chroma, and hue;
selecting, from the constrained calculated paths, the color map path; 
selecting, from the constrained calculated paths, a color map path; 

drawing the color map path within the color space element between the start point and the end point; 
selecting, from the color space, a color gradient having a first color corresponding to the start point of the color map path within the color space, a second color corresponding to the end point of the color map path within the color space, and additional colors corresponding to additional points along the color map path within the color space, wherein the color gradient traverses color representations comprising uniform transitions between the one or more of lightness, chroma, and hue;
selecting, from the color space, a color gradient having a first color corresponding to the start point of the color map path within the color space element, a second color corresponding to the end point of the color map path within the color space element, and additional colors corresponding to additional points along the color map path within the color space element, wherein the color gradient traverses color representations comprising uniform transitions between the one or more of lightness, chroma, and hue, and 
generating, based on the color gradient, a color map for visually representing target data values by at least mapping the first color to a minimum data value for a range of data values, the second color to a maximum data value for the range of data values, and the additional colors, respectively, to data values indicated by the range of data values; and 
wherein the color gradient is usable for generating a color map for visually representing target data values by associating (i) the first color with a minimum data value indicated by a range of data values, (ii) the second color with a maximum data value indicated by the range of data values, and (iii) the additional colors with respective additional values indicated by the range of data values.
providing the color map to the computing device or application.




	MPL Colormaps, however, discloses: 
	Providing the color map to the computing device or application (MPL Colormaps discloses in figure on page 11 the combined displayed image of a color map with the color path traced through the color map, where the association between the localities of the start point and the end point, and all points along the path, with the color map displayed behind the path is under the broadest reasonable interpretation a generated color map visually representing the target data values as claimed; Also at video time 16:07, values of Bezier path shown on color map on left side of user interface matches values shown in gradient bar on right side with yellow dot value corresponding to red bar value on right side; 
    PNG
    media_image1.png
    321
    568
    media_image1.png
    Greyscale
At least video time of “A Better Default Colormap for Matplotlib | SciPy 2015 | Nathaniel Smith and Stéfan van der Walt” at time 16:07 included in MPL Colormaps shows providing two corresponding color maps)
	Both U.S. Patent No. 10,930,021 and MPL Colormaps are directed to mapping color space values along a path within the color map.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for providing a user interface providing a transition of color values along a specified path on a color map as provided by U.S. Patent No. 10,930,021 by utilizing the color map on a computing device or application as provided by MPL Colormaps, using known electronic interfacing and programming techniques.  The modification results in an improved color mapping interface by allowing for use on a computer, providing a practical application for improved usability on a computer. 

The following table illustrates the limitations of claim 14 of the instant application when compared against the limitations of claim 14 of U.S. Patent No. 10,930,021 B2: 
Instant Application – Claim 14
U.S. Patent No. 10,930,021 B2 – Claim 14
A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising: 


receiving a user input identifying a start point of a color map path and an end point of the color map path, the start point and the end point being within a color space available to a computing device or application
displaying, in a color-selection design interface, a color space element that visually represents a color space available to a computing device or application; 

receiving, in the color-selection design interface, a user input identifying a start point of a color map path and an end point of the color map path; 
calculating paths between the start point and the end point in the color space;
calculating paths between the start point and the end point in the color space element; 

constraining the calculated paths by at least removing one or more of the paths that do not traverse color representations comprising uniform transitions between one or more of lightness, chroma, and hue; 
selecting, from the constrained calculated paths, the color map path;
selecting, from the constrained calculated paths, a color map path; 

drawing the color map path within the color space element between the start point and the end point; 
selecting, from the color space, a color gradient having a first color corresponding to the start point of the color map path within the color space, a second color corresponding to the end point of the color map path within the color space, and additional colors corresponding to additional points along the color map path within the color space, 
selecting, from the color space, a color gradient having a first color corresponding to the start point of the color map path within the color space element, a second color corresponding to the end point of the color map path within the color space element, and additional colors corresponding to additional points along the color map path within the color space element, 
wherein the color gradient traverses color representations comprising uniform transitions between the one or more of lightnss, chroma, and hue;
wherein the color gradient traverses color representations comprising uniform transitions between the one or more of lightness, chroma, and hue, 
generating, based on the color gradient, a color map for visually representing target data values by at least mapping the first color to a minimum data value for a range of data values, the second color to a maximum data value for the range of data values, and the additional colors, respectively, to data values indicated by the range of data values; and
wherein the color gradient is usable for generating a color map.
providing the color map to the computing device or application.



	As the above table illustrates, the only limitation of clam 10 of the instant application that is not explicitly taught by claim 10 of U.S. Patent No. 10,930,021 is “generating, based on the color gradient, a color map for visually representing target data values by at least mapping the first color to a minimum data value for a range of data values, the second color to a maximum data value for the range of data values, and the additional colors, respectively, to data values 
	MPL Colormaps, however, discloses: 
generating, based on the color gradient, a color map for visually representing target data values by at least mapping the first color to a minimum data value for a range of data values, the second color to a maximum data value for the range of data values, and the additional colors, respectively, to data values indicated by the range of data values and providing the color map to the computing device or application (MPL Colormaps discloses in figure on page 11 the combined displayed image of a color map with the color path traced through the color map, where the association between the localities of the start point and the end point, and all points along the path, with the color map displayed behind the path is under the broadest reasonable interpretation a generated color map visually representing the target data values as claimed; Also at video time 16:07, values of Bezier path shown on color map on left side of user interface matches values shown in gradient bar on right side with yellow dot value corresponding to red bar value on right side:

    PNG
    media_image1.png
    321
    568
    media_image1.png
    Greyscale

At least video time of “A Better Default Colormap for Matplotlib | SciPy 2015 | Nathaniel Smith and Stéfan van der Walt” at time 16:07 included in MPL Colormaps shows providing two corresponding color maps)
	Both U.S. Patent No. 10,930,021 and MPL Colormaps are directed to mapping color space values along a path within the color map.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for providing a user interface providing a transition of color values along a specified path on a color map as provided by U.S. Patent No. 10,930,021 by generating a display of the color map and utilizing the color map on a computing device or application as provided by MPL Colormaps, using known electronic interfacing and programming techniques.  The modification results in an improved color mapping interface by allowing for use on a computer, providing a practical application for improved usability on a computer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arnott (US 2020/0066002 A1) discloses:
A method comprising, by one or more computing devices: (Abstract of Arnott: computer-implemented method)
receiving a user input identifying a start point of a color map path and an end point of the color map path, the start point and the end point being within a color space available to a computing device or application (Fig. 4 and Par. 23 of Arnott: generating accessible color schemes, where system receives user input that devines a non-linear curve with a start and end point for hue, saturation and luminosity);
calculating [path] between the start point and the end point in the color space (Par. 23 of Arnott: receive starting point and ending point from user that defines a curve, where user specifies the number of steps of curve and type of curve)
constraining the calculated [path] between one or more of lightness, chroma, and hue (Par. 24 of Arnott: adjust the set of luminosities, saturation or hue based on user-provided starting and ending point); 
selecting, from the color space, a color gradient having a first color corresponding to the start point of the color map path within the color space, and additional colors corresponding to additional points along the color map path within the color space, wherein the color gradient traverses color representations comprising uniform transitions between the one or more of lightness, chroma, and hue (Par. 24 of Arnott: generate, using the non-linear curve for luminosity, saturation or hue, an array that represents luminosities, saturation or hue including mapping range from zero to one of those values onto the starting point and ending point provided by the user, and using the curve for the steps of luminosity, saturation or hue); 
generating, based on the color gradient, a color map for visually representing target data values by at least mapping the first color to a minimum data value for a range of data values, the second color to a maximum data value for the range of data values, and the additional colors, respectively, to data values indicated by the range of data values (Par. 24 of Arnott: generate, using the non-linear curve for luminosity, saturation or hue, an array that represents luminosities, saturation or hue including mapping range from zero to one of those values onto the starting point and ending point provided by the user; Fig. 6 and Par 25 discloses generated color scheme); and
providing the color map to the computing device or application (Fig. 6 and Par. 25 of Arnott: generated color scheme used by system to produce colors)
Arnott fails to teach calculating a plurality of paths between the start point and the end point in the color space, and constraining the calculated paths by at least removing one or more of the paths that do not traverse color representations comprising uniform transitions between one or more of lightness, chroma, and hue.

Motter (US 2008/0231637 A1) discloses: 
calculating paths between the start point and the end point in the color space (Par. 53 of Motter: generation of gradient stops – Fig. 9 shows series of paths between start point e0 and end point e7); 
constraining the calculated paths by at least removing one or more of the paths (Par. 54 of Motter: gradient stop removal errors determined for generated gradient stops – see Fig. 9 – where a series of points or gradient stops provides a pattern of values for color and offset in the gradient, and removal of each of the points/gradient stops may result in introduction of an error to the curve; Par. 55: removal of gradient stop with lowest removal error), 
selecting a color gradient having a first color corresponding to the start point of the color map path, a second color corresponding to the end point of the color map path, and additional colors corresponding to additional points along the color map path, wherein the color gradient traverses color representations comprising transitions between the one or more of lightness, chroma, and hue (Par. 49 of Motter: the color, shade, tone, etc. of the image may change as the gradient capture tool is dragged over this distance on the selection path, where each pixel over which the gradient capture tool is dragged contains certain characteristics defining the pixel data, such as color; Par. 50: sampling data, where characteristics of sampled pixels under line segment are recorded; Par. 53: series of selected pixels may progressively change in characteristics), 
generating, based on the color gradient, a color map for visually representing target data values by at least mapping the first color to a minimum data value for a range of data values, the second color to a maximum data value for the range of data values, and the additional colors, respectively, to data values indicated by the range of data values, and providing the color map to the computing device or application (Fig. 4 and Par. 40 of Motter: user interface providing gradient that may be created, modified, etc.; Figs. 4 and 5 and Par. 47: creating gradient 504 using the selected path 503; Fig. 13 and Par 60: graph after removal of certain gradient stops)
Motter, however, does not disclose calculating multiple paths between the start point and the end point in the color space element, by further constraining the calculated paths by at least removing one or more paths that do not traverse color representations comprising uniform transitions between one or more of lightness, chroma and hue, and selecting from the constrained calculated paths, the color map path (rather than regenerating the path based on the error thresholding as discussed in Motter). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616